Citation Nr: 1502641	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-10 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Paul, Minnesota


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to May 1972.  He died in December 2006 and the appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO, inter alia, granted the appellant's claim for service connection for the cause of the Veteran's death, effective December 1, 2006.  In December 2011, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2012 and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012.

In August 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the claims file.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA and VBMS reveals various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  VA determined that the Veteran had a claim for a temporary total rating based upon surgical or other treatment necessitating convalescence related to his service-connected right knee chondromalacia pending at the time of his death in December 2006; such benefit was granted on an accrued basis in a May 2008 rating decision.

3.  There were no other claim(s) for VA benefits pending at the time of the Veteran's death in December 2006.

4.  The appellant's claim for dependency and indemnity compensation was filed in January 2007, less than one year after the Veteran's death.

5.  The RO awarded service connection for the cause of the Veteran's death, namely ischemic heart disease, and assigned an effective date of December 1, 2006 pursuant to a liberalizing regulation change and a special review mandated by a class action settlement; no earlier effective is assignable.


CONCLUSION OF LAW

The claim of entitlement to accrued benefits is without legal merit.   38  U.S.C.A.    § 5121 (West 2014); 38 C.F.R. §§ 3.114, 3.816, 3.1000(a) (2014). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).
With regard to the claim for accrued benefits, the Board notes that where the law, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  As explained further below, the Veteran did not have any pending claim(s) at the time of his death other than the claim for a temporary total rating that was adjudicated in the May 2008 rating decision.  The appellant's claim for accrued benefits is thus precluded by the applicable law and regulations, and the VCAA is therefore inapplicable to this claim.

As regards to the August 2012 hearing, the appellant was provided an opportunity to set forth her contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   In this case, the Board finds that there has been sufficient compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Here, during the August 2012 hearing, the undersigned identified the issue on appeal, which included entitlement to accrued benefits.  Also, information was solicited regarding the onset of the Veteran's coronary artery disease and his treatment for posttraumatic stress disorder (PTSD).  The appellant further detailed her contentions regarding the presence of an outstanding claim for service connection for PTSD at the time of the Veteran's death as well as the assignment of an earlier effective date based upon his previous claims for ischemic heart disease.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, as noted below, the appellant does not qualify for accrued benefits as a matter of law.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the hearing. 

II.  Accrued Benefits

The appellant contends that she is entitled to accrued benefits based upon several theories.  First, she contends that service connection for ischemic heart disease, which was the cause of the Veteran's death, is warranted from either its onset in 1994 or the denial of service connection for a heart disorder in 1999.  In the alternative, she claims that there was an unadjudicated claim for service connection for PTSD at the time of the Veteran's death and that accrued benefits were therefore warranted.

Where death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and service members' indemnity) authorized under laws administered by VA, to which an individual was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as defined by regulation.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).  A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  Such a claim includes a deceased beneficiary's claim to reopen a finally disallowed claim based upon new and material evidence or a deceased beneficiary's claim of clear and unmistakable error in a prior rating or decision.  Any new and material evidence must have been in VA's possession on or before the date of the beneficiary's death.  38 C.F.R.           § 3.1000(d)(5).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a). 

In a May 2008 rating decision, the RO determined that the Veteran had a claim for a temporary total rating based upon surgical or other treatment necessitating convalescence related to his service-connected right knee chondromalacia pending at the time of his death in December 2006.  The Board notes, however, that a review of this claim reveals that it had been date-stamped as received by VA nearly two weeks after the Veteran's death.  Regardless, the RO determined that a claim had been pending at the time of the Veteran's death and such benefit was granted on an accrued basis in a May 2008 rating decision.

Although the appellant contends that there was a pending claim for service connection for PTSD at the time of the Veteran's death, a review of the record reveals no such claim.  A September 1999 rating decision had denied the Veteran's claim of entitlement to service connection for depression; a copy of such decision was mailed to the Veteran later that month.  The Veteran had one-year to appeal this determination.  See 38 C.F.R. § 20.302.  A notice of disagreement objecting to this determination was not received.  Moreover, other than a statement reporting a change of mailing address, no further communication from the Veteran was received by VA until December 2006, when the Veteran's representative filed a claim for temporary total rating based on surgical or other treatment necessitating convalescence.

As noted, a claim for service connection must indicate an intent to apply for that benefit.   See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R.    § 3.157(b), such provision explicitly applies only to cases where service connection has already been established.   See MacPhee v. Nicholson, 459 F.3d 1323, 1325-26 (Fed. Cir. 2006); Lalonde v. West, 12 Vet. App. 377, 380 (1999).  Consequently, simply because the Veteran was treated for PTSD prior to his death does not mean that a claim for compensation benefits was made.  The exception would be if any treatment records indicate an intent to file a claim for compensation.   Here, the record contains no written statements or treatment records which had been associated with the claims file prior the Veteran's death reflecting such intention.   Moreover, the provisions of 38 C.F.R. § 3.157(b), pertaining to certain medical records which may be accepted as establishing informal claims, do not apply as entitlement to VA compensation had not been established for PTSD.

Therefore, there is no correspondence from the Veteran, dated prior to his death, that could be interpreted as an informal claim for this benefit and the appellant has identified no such correspondence.   The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).   To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.   However, in this case, the claims file contains no communication from the Veteran at any time prior to his death that put VA on notice that potential entitlement to service connection for PTSD had arisen.

The appellant filed a claim for dependency and indemnity compensation, to include service connection for the cause of the Veteran's death, in January 2007.  This claim was denied in a July 2007 administrative decision.  An August 2011 rating decision granted service connection for the cause of the Veteran's death, namely ischemic heart disease, effective December 1, 2006, following a special review of the Veteran's claims file as mandated by Nehmer, discussed below.   Specifically, the AOJ noted that ischemic heart disease had been recently added to the list of disabilities recognized as being related to herbicide exposure.  The appellant contends that the Veteran was entitled to an effective date earlier than December 1, 2006 for service connection for ischemic heart disease.  The Board notes that the RO considered the appellant's contentions regarding an earlier effective date as a part of the claim for accrued benefits in the February 2012 statement of the case.  Accordingly, to avoid any prejudice to the appellant, and to give her every consideration in consideration with her claim for accrued benefits, the Board will do the same.

With respect to the assignment of effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F. 3d 115 (9th Cir. 2002) (Nehmer III). 

In August 2003, VA published regulations to implement these orders.  A Nehmer class member is defined as a Veteran who has a covered herbicide disease [here, ischemic heart disease].  38 C.F.R. § 3.816(b)(1)(i).  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and [the date the disease at issue was added to the list of diseases presumed to be have been incurred as a result of exposure to herbicides], the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA [on the date the disease at issue was added to the list of diseases presumed to be have been incurred as a result of exposure to herbicides], or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2). 

If the requirements of (c)(1) or (c)(2) are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114, 3.400.  38 C.F.R.          § 3.816(c)(4). 

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue, which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.   38 C.F.R. § 3.114(a). If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3). 

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53,202.  The intended effect of this amendment was to establish presumptive service connection for these diseases based on herbicide exposure.  Note 3 indicates that for purposes of this section the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).  

The appellant contends that an effective date for service for ischemic heart disease  is warranted from either the onset of ischemic heart disease in 1994 or the denial of service connection for a heart disorder in 1999.  However, the Board finds that, on these facts, no such earlier effective date is assignable.

The appellant's contentions regarding an earlier effective date for service connection for ischemic heart disease are simply without merit.  The Board notes that the Veteran was not awarded service connection for such a disability during his lifetime; rather, service connection for that disability was established for DIC purposes after the Veteran's death.  During the Veteran's lifetime, a September 1999 rating decision had denied the Veteran's claim of entitlement to service connection for carotid artery disease and hypertension only; a copy of such decision was mailed to the Veteran later that month.  The Veteran had one-year to appeal this determination.  See 38 C.F.R. § 20.302.  A notice of disagreement objecting to this determination was not received. 

Moreover, there is no legal basis for an earlier effective date for the award of DIC benefits.  Where a dependency and indemnity compensation claim from a Nehmer class member was received after May 3, 1989, and before the effective date of the pertinent liberalizing law regarding ischemic heart disease (namely August 31, 2010), and where the dependency and indemnity compensation claim was filed within a year following the Veteran's death, the effective date of the award shall be the first day of the month in which the death occurred.  38 C.F.R. § 3.816(d)(3).  Here, the appellant's claim for dependency and indemnity compensation was filed in January 2007, within one year of the Veteran's death.  Accordingly, the appropriate effective date for service connection for the cause of the Veteran's death is December 1, 2006, the currently assigned effective date.

Finally, the appellant has not alleged that there was a pending claim for clear and unmistakable error (CUE) at the time of the Veteran's death.  Absent such claim, the appellant does not have any legal right to pursue a CUE claim for accrued benefits purposes.  VA is precluded from paying accrued benefits based on CUE in a veteran's case unless there was a CUE claim pending from the veteran at the time of the veteran's death.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 (1998) (the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision for a surviving dependent to be entitled to such benefits).
As this is not the case here, there can be no basis of entitlement under 38 U.S.C.A.    § 5121(a) for revision of any prior rating decision on the basis of CUE.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law).

Furthermore, as discussed above, the Veteran had no claim(s) for VA benefits other than the claim for a temporary total rating that was granted on an accrued basis in a May 2008 rating decision, including a claim for CUE in any prior rating decision, pending at the time of his death.  Further, on this record, the December 1, 2006 effective date is the earliest date that can be assigned for the award of service connection for the cause of the Veteran's death.  

Under these circumstances, there is no legal basis for the appellant's entitlement to accrued benefits under any applicable provision of law; accordingly, this appeal must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426. 


ORDER

The claim for accrued benefits is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


